                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                      EUGENE DIVISION




JOHNNYT., 1                                                           Case No. 6:18-cv-00829-AA
                                                                       OPINION AND ORDER
               Plaintiff,

       V.


NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

               Defendant.


AIKEN, Judge:

       Johnny T. ("Plaintiff') brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").                    The Commissioner denied

Plaintiffs application for Disability Insurance Benefits ("DIB") under Title II of the



       1 In the interest of privacy, this opinion uses only the first name and the initial of the last

name of the non-governmental party or parties in this case. Where applicable, this opinion uses the
same designation for a non-governmental party's immediate family member(s).

PAGE 1- OPINION AND ORDER
Act. For the reasons set forth below, the Commissioner's decision is REVERSED and

REMANDED for an immediate award of benefits.

                                  BACKGROUND

      Plaintiff filed an application for DIB in September of 2014 alleging disability

due to back injuries. Specifically, Plaintiff alleged a compression fracture of the Ll

vertebra and a fracture of the T12 vertebra, high blood pressure, osteoporosis of the

spine, chronic pain, and depression. The application was initially denied and then

again upon reconsideration. Following a hearing, an Administrative Law Judge

("ALJ") found Plaintiff not disabled in a written decision in June of 2017. The Appeals

Council denied review, and Plaintiff subsequently filed a complaint in this Court.

                             STANDARD OF REVIEW

      The district court must affirm the Commissioner's decision so long as 1) it is

based on proper legal standards and 2) its findings are supported by substantial

evidence. 42 U.S.C. § 405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010).

The district court reviews the record as a whole, and must weigh both evidence that

supports and evidence that detracts from the Commissioner's conclusion. Jones v.

Hechler, 760 F.2d 993, 995 (9th Cir. 1985). If evidence presents the possibility for

multiple interpretations and the Commissioner's decision is rational, the decision

must be affirmed because "the court may not substitute its judgment for that of the

Commissioner." Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).




PAGE 2- OPINION AND ORDER
                           COMMISSIONER'S DECISION

       The initial burden of proof rests upon plaintiff to establish disability. Howard

v. Heclller, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, plaintiff must

demonstrate an "inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected ..

. to last for a continuous period of not less than 12 months[.]" 42 U.S.C. § 423(d)(l)(A).

       The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuchert, 482 U.S. 137, 140

(1987); 20 C.F.R. § 404.1520(a)(4); id. § 416.920(a)(4). At step one, the ALJ found

that Plaintiff had not engaged in substantial gainful activity since his alleged onset

date of September 5, 2014.          Tr. 22; 20 C.F.R. §§ 404.1520(a)(4)(i), (b); id. §§

416.920(a)(4)(i), (b). At step two, the ALJ found that Plaintiff had the following severe

impairments: degenerative disc disease and compression fractures in the thoracic and

lumbar spine. Tr. 22; 20 C.F.R. §§ 404.1520(a)(4)(ii), (c); id. §§ 416.920(a)(4)(ii), (c).

At step three, the ALJ found that Plaintiffs impairments, whether considered singly

or in combination, did not meet or equal one of the listed impairments that the

Commissioner acknowledges are so severe as to preclude substantial gainful activity.

Tr. 23; 20 C.F.R. §§ 404.1520(a)(4)(iii), (d); id. §§ 416.920(a)(4)(iii), (d).

       The ALJ found Plaintiff had the residual functional capacity ("RFC") to

perform light work as defined in 20 C.F.R. § 404.1567(b) except that Plaintiff could

only stand or walk for four hours in an eight-hour workday; occasionally climb ramps

and stairs; never climb ladders, ropes or scaffolds; occasionally stoop, kneel, crouch,


PAGE 3 - OPINION AND ORDER
and crawl; occasionally reach overhead bilaterally; avoid exposure to hazards such as

unprotected heights and moving mechanical parts; and must be provided with a

sit/stand option defined as the ability to change position after 30 to 60 minutes for

three to five minutes while remaining on task. Tr. 23; 20 C.F.R. §§ 404.1520(a)(4)(iv),

(f); id. §§ 416.920(a)(4)(iv), (f).

       At step four, the ALJ found Plaintiff was able to perform his past relevant work

as a service manager. Tr. 28. By finding Plaintiff capable of performing his past

relevant work, the ALJ determined that Plaintiff was not disabled and did not

proceed to step five. 20 C.F.R. § 404.1520(a)(4); id. § 404.1520(£).

                                      DISCUSSION

       Plaintiff alleges that the ALJ erred by (1) concluding that Plaintiff could

perform his past work; (2) discounting Plaintiffs testimony about the severity of his

symptoms; (3) rejecting the medical opinion of Dr. Vanderburgh; and (4) rejecting the

lay witness testimony of Plaintiffs wife, friends, and former employer.

       The Commissioner's brief does not contest any of these errors but requests a

remand for further proceeding because he concedes that the ALJ erred at step four of

the sequential evaluation. This is because while the vocational expert ("VE") testified

that Plaintiff was not capable of performing his former job as a service manager as

that job was generally performed, the ALJ disagreed and found that Plaintiff was

capable of performing his past service manager job. The ALJ then found Plaintiff not

disabled at step four due to his ability to perform his past work, and did not proceed

to step 5.


PAGE 4- OPINION AND ORDER
      Since all parties agree that the ALJ erred, the only question is whether the

case should be remanded for further proceedings or for an immediate award of

benefits. In a footnote, the Commissioner states that

      Plaintiff asserted other errors in his brief related to the ALJ's evaluation
      of his RFC, which the Commissioner does not concede. Further, even if
      the ALJ erred in evaluating Plaintiffs RFC, the appropriate remedy
      would be remand for further proceedings because, "The ALJ is
      responsible for determining credibility, resolving conflicts in medical
      testimony, and for resolving ambiguities."

Def.'s Br. at 5 (citingMeanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999)). But courts

do not need to "consider or address 'substantive arguments raised only in a footnote.'"

Keizer Campus Operations, LLC v. Lexington Ins. Co., No. 6:13-cv-00165-AA, 2013

vVL 4786521, at *4 n.2 (D. Or. Sep. 5, 2013) (citing Rambzts Inc. v. Hynix

Semiconductor Inc., 569 F.Supp.2d 946, 985 (N.D. Cal 2008)); see also Morales v.

Woodford, 388 F.3d 1159, 1168 n.14 (9th Cir. 2004), cert. denied, 546 U.S. 935

(2005) (citation omitted).

      Additionally, the Commissioner's failure to substantively respond to Plaintiffs

arguments regarding his symptom testimony, medical opinion evidence, and lay

witness testimony constitutes a concession of those issues. See Bolbol v. City of Daly

City, 754 F.Supp.2d 1095, 1115 (N.D. Cal. 2010) (granting summary judgment where

plaintiff failed to address the issue in opposition brief); Ankele v. Hambrick, 286

F.Supp.2d 485, 496 (E.D. Pa. 2003) (finding where plaintiff made no response to the

argument, he "waived his opportunity to contest it" and "summary judgment is

appropriate"); Steger v. Peters, No. 6:16-cv-02093-YY, 2018 WL 3430671, at *2 (D. Or.

Jul. 16, 2018) (finding plaintiff conceded dismissal of a claim on the merits by not

PAGE 5 - OPINION AND ORDER
responding to the motion for summary judgment); Ward v. Nat'/ Entm't Collectibles

Ass'n, Inc., No. CVll-06358-MMM(CWx), 2012 WL 12885073, at *10 (C.D. Cal. Oct.

29, 2012) (by failing to oppose defendants' motion for summary judgment on damages

claim, plaintiff abandoned right to seek such damages).

      A contrary finding would force Plaintiff to relitigate the same issues if he

appeals the ALJ's next decision when he has already spent the time and resources on

those issues in this appeal. Parties do not have the luxury of picking and choosing

which arguments they want to address now, and which they prefer to save for later.

It is the Commissioner's burden to defend its decision below and failing to address

the merits of Plaintiffs arguments does not mean that those decisions can be

contested in the future. Thus, the only issue is whether the case should be remanded

for an immediate award of benefits. I find that it should.

      The Ninth Circuit has developed a three-step process to determine whether a

Social Security appeal should be remanded for further proceedings or for an

immediate award of benefits. At step one, the reviewing court must determine

whether the ALJ made a harmful legal error, such as failing to provide legally

sufficient reasons for rejecting evidence. Dominguez v. Colvin, 808 F.3d 403, 407 (9th

Cir. 2015). At step two, the court reviews the record as a whole to determine whether

the record is fully developed and free from conflicts, with all essential factual issues

resolved. Id. Step two is the most important step because "whether to remand for

further proceedings turns upon the likely utility of such proceedings." Harman v.

Apfel, 211 F.3d 1172, 1179 (9th Cir. 2000) (citation omitted). If the record is fully


PAGE 6 - OPINION AND ORDER
developed, the court proceeds to step three and considers "whether the ALJ would be

required to find the claimant disabled on remand if the improperly discredited

evidence were credited as true." Dominguez, 808 F.3d at 407 (citations omitted). If

the ALJ would be required to make such a finding, the court has discretion to remand

for an immediate award of benefits. Id. Even when all three steps are satisfied,

however, the court may remand for further proceedings if the record as a whole

"creates serious doubt as to whether a claimant is, in fact, disabled within the

meaning of the Social Security Act." Id. at 408 (citation and internal quotation marks

omitted).

      Here, the ALJ harmfully erred by finding that Plaintiff was capable of

performing his past work and in rejecting Plaintiffs testimony, the medical opinion

of Dr. Vanderburgh, and the testimony of the four lay witnesses. The Commissioner

argues that further proceedings are needed because the "factual issues have not been

resolved, as there is no evidence or testimony related to whether [p]laintiff could

perform his past relevant work as he actually performed it." Def.'s Br. at 4. To the

contrary, Plaintiffs testimony and the testimony of his former employer show that

Plaintiff was no longer capable of performing his past work as a service manager as

he actually performed it.

      Plaintiff testified that despite his efforts to persist through the pain, eventually

he reached the point that he could not do it anymore. His employer explained that

there was nothing that could be done to alleviate Plaintiffs "almost intolerable"

discomfort in carrying out the required duties of his position and that he ultimately


PAGE 7 - OPINION AND ORDER
had to let Plaintiff go because his back problems made the performance of his job

impossible. This is consistent with Dr. Vanderburgh's determination that excessive

absences, resulting from Plaintiffs back pain and sleep deprivation, would prevent

Plaintiff from performing full-time work. Moreover, Plaintiffs former employer noted

that the service manager position required that Plaintiff "sit at a desk the majority

of the time," and the lay witness testimony of Plaintiffs friends explained that he

could not sit for more than fifteen minutes at a time. Tr. 201, 232. As such, there is

sufficient evidence that Plaintiff was no longer capable of performing his past work

as he actually performed it and the record is fully developed in that respect.

Accordingly, further administrative proceedings would not serve "a useful purpose"

because the "crucial questions" have been resolved. See Brown-Hunter v. Colvin, 806

F.3d 487, 495-96 (9th Cir. 2015). 2

       As to the third requirement, if the discredited evidence were credited as true,

the ALJ would be required to find Plaintiff disabled on remand because Dr.

Vanderburgh determined that Plaintiff would miss around 10 days of work per month

and the VE testified that absences "greater than one day per month" would preclude

competitive employment.             Tr. 52, 329.          Furthermore, under SSR 96-8p,

Dr. Vanderburgh's opinion establishes that Plaintiff would not be able to sustain

work activities on a "regular and continuing basis." SSR 96-8p ("A 'regular and




        2 The Commissioner argues in its footnote that a remand for further proceedings is the proper

remedy because "'[t]he ALJ is responsible for determining credibility, resolving conflicts in medical
testimony, and for resolving ambiguities." Def. Br. at 5 (citing Meanel, 172 F.3d at 1113).
Nevertheless, the Commissioner has not identified any specific conflicts or ambiguities needing to be
resolved.

PAGE 8- OPINION AND ORDER
continuing basis' means 8 hours a day, for 5 days a week, or an equivalent work

schedule."). Therefore, the record reflects that Plaintiff is disabled and would neither

be able to do his past work nor find competitive employment in the national economy.

      Where each of the credit as true factors is met, only in "rare instances" does

the record as a whole leave "serious doubt as to whether the claimant is actually

disabled." Revels v. Berryhill, 874 F.3d 648,668 n.8 (9th Cir. 2017) (citing Garrison,

759 F.3d at 1021). This case is not one of those "rare instances" and the Court has no

serious doubt that Plaintiff is disabled.

                                    CONCLUSION

      The Commissioner's decision is REVERSED and this case is RE:MANDED for

an immediate award of benefits.

      IT IS SO ORDERED.
                   7;1/:)
      Dated this.?\~ day of July, 2019.




                                     Ann Aiken
                             United States District Judge




PAGE 9 - OPINION AND ORDER
